Order of the Surrogate’s Court of Westchester county modified so as to provide that, beginning January first, the trustees shall pay to the general guardian, in the manner directed by the order, the sum of $300 per month, and the guardian shall render a detailed account to the surrogate up to the 1st of May, 1915, as soon thereafter as the account may be prepared, to the end that the surrogate may at that time scrutinize the items of disbursements, and determine whether the allowance should be still further reduced, or whether the necessities of the children require an increase thereof; and the order as so modified is affirmed, without costs. Jenks, P. J., Burr, Thomas, Rich and Putnam, JJ., concurred.